Exhibit 23.1 Patrizio & Zhao, LLC Certified Public Accountants and Consultants 322 Route 46 West Parsippany, NJ 07054 Tel:(973) 882-8810 Fax: (973) 882-0788 www.pzcpa.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in the Post-Effective Amendment7 to a Registration Statement on Form S-1 pertaining to the registration of 24,050,440 shares of common stock of JPAK Group, Inc., of our report dated September 8, 2010 with respect to the financial statements of JPAK Group, Inc. for the years ended June 30, 2010 and 2009 and our report dated May 13, 2011 with respect to the financial statements of JPAK Group, Inc. for the quarters ended March 31, 2011 and 2010. We also consent to the reference to us under the heading “Experts” in the above referenced Registration Statement. PATRIZIO & ZHAO, LLC /s/ Patrizio & Zhao, LLC Parsippany, New Jersey June 17, 2011
